                                      Case 5:18-cr-00258-EJD Document 68 Filed 04/16/19 Page 1 of 1


                             1
                                 JEFFREY B. COOPERSMITH (CA State Bar No. 252819)
                             2   STEPHEN A. CAZARES (CA State Bar No. 201864)
                                 KELLY M. GORTON (CA State Bar No. 300978)
                             3   AMANDA MCDOWELL (Admitted Pro Hac Vice)
                                 DAVIS WRIGHT TREMAINE LLP
                             4   505 Montgomery Street, Suite 800
                                 San Francisco, California 94111
                             5   Telephone: (415) 276-6500 │Facsimile: (415) 276-6599
                                 Email: jeffcoopersmith@dwt.com; stevecazares@dwt.com
                             6          kellygorton@dwt.com; amandamcdowell@dwt.com

                             7   Attorneys for Defendant RAMESH BALWANI

                             8

                             9                                   IN THE UNITED STATES DISTRICT COURT

                            10                                 THE NORTHERN DISTRICT OF CALIFORNIA

                            11                                            SAN JOSE DIVISION
DAVIS WRIGHT TREMAINE LLP




                            12   UNITED STATES OF AMERICA,                             Case No. CR-18-00258-EJD
                            13                      Plaintiff,                         DEFENDANT RAMESH BALWANI’S
                                                                                       JOINDER IN MOTION TO COMPEL
                            14            v.                                           PRODUCTION OF RULE 16
                                                                                       DISCOVERY AND BRADY
                            15   ELIZABETH A. HOLMES and RAMESH                        MATERIALS
                                 “SUNNY” BALWANI,
                            16                                                         Date: April 29, 2019
                                                    Defendants.                        Time: 1:30 p.m.
                            17                                                         CTRM.: 4, 5th Floor
                            18                                                         Hon. Edward J. Davila
                            19

                            20            Defendant Ramesh Balwani joins in the Motion to Compel Production of Rule 16
                            21   Discovery and Brady Materials filed by Defendant Elizabeth Holmes (Dkt. No. 67).
                            22   DATED: April 16, 2019                                Respectfully submitted,
                            23                                                        DAVIS WRIGHT TREMAINE LLP
                            24
                                                                                      By: /s/ Jeffrey B. Coopersmith
                            25                                                            Jeffrey B. Coopersmith
                            26                                                             Attorney for Defendant
                                                                                           RAMESH BALWANI
                            27

                            28
                                                                                  1
                                 JOINDER IN MOTION TO COMPEL, ETC.
                                 Case No. CR-18-00258 EJD
                                 4815-3306-4340v.2 0103509-000002
